DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This Office Action is sent in response to Applicant's Communication received on August 20, 2020 for application number 16/997,940. This Office hereby acknowledges receipt of the following and placed of record in file: Specification, Drawings, Abstract, Oath/Declaration, and claims.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/20/2020 was submitted in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Priority
4.	Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d). The certified copy has been filed in parent Application No. JP 2019-153740 filed on August 26, 2019.

Disposition of Claims
     Claims 1-14 are pending in this application.
     Claims 1-14 are rejected.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by (Maeda – US 8,960,754 B1).

Regarding claim 1, Maeda (Figs. 1-3 and 13) disclose:
A vehicle (utility vehicle 1: Fig. 1) comprising:
an engine (engine 20: Fig. 2) having a cylinder head (Cylinder head shown in Fig. 2 but missing an element number) and a first ignition coil (first of the plurality of ignition coils 22: Fig. 2) with a first end exposed from the cylinder head (Cylinder head shown in Fig. 2 but missing an element number); 
a continuously variable transmission (“A V-belt continuously variable transmission, not shown, is installed on the left side of the engine 20”: Column 3, Lines 46-67) that varies and outputs rotary power from the engine (20); and 
an exhaust duct (“an air intake duct 25 for the V-belt continuously variable transmission, and a plurality of ignition coils 22 are disposed in an upper space of the storage space 31”: Column 3, Lines 46-67) having a first exhaust port for exhausting a gas within a case of the continuously variable transmission to outside of the continuously variable transmission, and a second exhaust port for exhausting a part of the gas flowing to the first exhaust port to outside of the continuously variable transmission (“As shown in FIG. 2, the storage space 31 formed by the storage box 30 is provided under the rear seat 7r (shown in FIG. 1) and on the opposite side (right side) of the engine room 21 in the width direction of the vehicle.  An air cleaner 70 used as equipment, part of an air intake duct 25 for the V-belt continuously variable transmission, and a plurality of ignition coils 22 are disposed in an upper space of the storage space 31.  Consequently, part of the engine room 21 and the storage space 31 are disposed under the rear seat 7r (shown in FIG. 1) in the width direction of the vehicle”: Column 3, Lines 46-67), 
wherein the second exhaust port is provided for exhausting the gas within the case of the continuously variable transmission to at least a part of the first end of the first ignition coil (“The engine air intake duct 74 is first extended toward the outside (right side) in the width direction of the vehicle and then further extended while being bent toward the neighborhood of the ignition coils 22 disposed on the inside (left side) in the width direction of the vehicle.  In addition, the air intake duct 25 for the V-belt continuously variable transmission is inserted into a transmission duct opening 77c (shown in FIG. 13) and further extended while being bent toward the neighborhood of the ignition coils 22”: Column 4, Lines 1-17).

Regarding claim 2, Maeda disclose the vehicle according to claim 1, and further on Maeda also discloses:
wherein at least the part of the first end of the first ignition coil is placed on an extension of the second exhaust port in a direction orthogonal to an opening surface of the second exhaust port (Figs. 2-3 and Column 3, Lines 46-67).

Regarding claim 3, Maeda disclose the vehicle according to claim 1, and further on Maeda also discloses:
wherein the exhaust duct has a projecting portion projecting outward from an outer circumferential surface thereof and provided above the second exhaust port (Figs. 2-3 and Column 3, Lines 46-67).

Regarding claim 4, Maeda disclose the vehicle according to claim 3, and further on Maeda also discloses:
wherein at least a part of the projecting portion is at the same height as that of at least the part of the first ignition coil (Figs. 2-3 and Column 3, Lines 46-67).

Regarding claim 5, Maeda disclose the vehicle according to claim 3, and further on Maeda also discloses:
wherein at least a part of the projecting portion overlaps with the cylinder head in a top view (Figs. 2-3 and Column 3, Lines 46-67).

Regarding claim 6, Maeda disclose the vehicle according to claim 3, and further on Maeda also discloses:
wherein the projecting portion has a tubular shape forming at least a part of an edge of the second exhaust port (Figs. 2-3 and Column 3, Lines 46-67).

Regarding claim 7, Maeda disclose the vehicle according to claim 6, and further on Maeda also discloses:
wherein the exhaust duct has a front portion extending diagonally upward toward a rear side from the case of the continuously variable transmission and a rear portion extending diagonally downward toward the rear side from the front portion and including the first exhaust port and the second exhaust port, and at least a part of a base end of the projecting portion is provided below a lower end of a boundary between the front portion and the rear portion (Figs. 2-3 and Column 3, Lines 46-67).

Regarding claim 8, Maeda disclose the vehicle according to claim 1, and further on Maeda also discloses:
wherein the exhaust duct has a front portion extending diagonally upward toward a rear side from the case of the continuously variable transmission and a rear portion extending diagonally downward toward the rear side from the front portion and including the first exhaust port and the second exhaust port (Figs. 2-3 and Column 3, Lines 46-67).

Regarding claim 9, Maeda disclose the vehicle according to claim 7, and further on Maeda also discloses:
wherein at least a part of the rear portion is positioned to be inclined closer to the cylinder head toward the rear side (Figs. 2-3 and Column 3, Lines 46-67).

Regarding claim 10, Maeda disclose the vehicle according to claim 1, and further on Maeda also discloses:
wherein an area of an opening surface of the second exhaust port when the opening surface is seen from a direction orthogonal to the opening surface is smaller than an area of an opening surface of the first exhaust port (Figs. 2-3 and Column 3, Lines 46-67).

Regarding claim 11, Maeda disclose the vehicle according to claim 1, and further on Maeda also discloses:
wherein the cylinder head is placed at a side of the exhaust duct, and the second exhaust port opens toward the side of the exhaust duct (Figs. 2-3 and Column 3, Lines 46-67).

Regarding claim 12, Maeda disclose the vehicle according to claim 1, and further on Maeda also discloses:
an engine exhaust duct for exhausting a gas within the engine to outside of the engine, wherein the first exhaust port is provided for exhausting the gas within the case of the continuously variable transmission to the engine exhaust duct (Figs. 2-3 and Column 3, Lines 46-67).

Regarding claim 13, Maeda disclose the vehicle according to claim 1, and further on Maeda also discloses:
wherein the engine having the cylinder head further includes a second ignition coil juxtaposed to the first ignition coil, and at least part of the first end of the first ignition coil and at least part of a first end of the second ignition coil are placed on an extension of the second exhaust port in a direction orthogonal to an opening surface of the second exhaust port (Figs. 2-3 and Column 3, Lines 46-67).

Regarding claim 14, Maeda disclose the vehicle according to claim 13, and further on Maeda also discloses:
wherein the cylinder head has a groove in a direction in which the first ignition coil and the second ignition coil are juxtaposed, and the first end of the first ignition coil and the first end of the second ignition coil are exposed in a region in which the cylinder head groove is provided (Figs. 2-3 and Column 3, Lines 46-67).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ruben Picon-Feliciano whose telephone number is (571)-272-4938.  The examiner can normally be reached on M-Th 9:00 am-6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay M. Low can be reached on (571)272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RUBEN PICON-FELICIANO/Examiner, Art Unit 3747

/GRANT MOUBRY/Primary Examiner, Art Unit 3747